UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-1965



KIMBERLY HOPKINS, individually and on behalf of all others
similarly situated,

                Plaintiff - Appellant,

           v.

HORIZON MANAGEMENT SERVICES,     INCORPORATED;    DEUTSCHE   BANK
NATIONAL TRUST COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cv-02935-HMH)


Argued:   October 30, 2008                 Decided:   December 3, 2008


Before GREGORY and DUNCAN, Circuit Judges, and Richard              D.
BENNETT, United States District Judge for the District              of
Maryland, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: James Mixon Griffin, LAW OFFICES OF JAMES MIXON GRIFFIN,
Columbia, South Carolina, for Appellant. Hamlet Sam Mabry, III,
HAYNSWORTH, SINKLER & BOYD, P.A., Greenville, South Carolina,
for Appellees.    ON BRIEF: Richard A. Harpootlian, RICHARD A.
HARPOOTLIAN, P.A., Columbia, South Carolina; Tucker S. Player,
PLAYER   LAW  FIRM,   L.L.C.,  Columbia,  South   Carolina,  for
Appellant.   Charles M. Sprinkle, III, Christopher T. Brumback,
HAYNSWORTH, SINKLER & BOYD, P.A., Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Appellant,      Kimberly      Hopkins       (“Hopkins”),          brought       suit   in

the District Court of South Carolina alleging a violation of

Section       9    of     the    Real     Estate       Settlement             Procedures       Act

(“RESPA”).         12 U.S.C. § 2608.               Hopkins claims that Appellees,

Deutsche       Bank     and     Horizon    Management          acting          as     its   agent

(collectively         “Horizon”),       violated       Section       9,       which    prohibits

requiring the purchaser of real estate to buy title insurance

from    a    particular       title     company.        Hopkins       also       sought     class

certification.            Horizon     moved      for   summary       judgment,          claiming

that the case presented no genuine issue of material fact.                                     The

district court granted Horizon’s motion for summary judgment and

denied certification of the class as moot.                                Because none of

Hopkins’s claims of statutory violations is supported by any

evidence      in    the    record       giving     rise   to     a    genuine          issue    of

material fact, we affirm.



                                              I.

       Horizon acts as a marketing and sales agent for properties

purchased at foreclosure sales, which are known as Real Estate

Owned       (“REO”)     properties.         Hopkins       signed          a    contract     with

Horizon to purchase an REO property that had been acquired by

Deutsche Bank.            J.A. at 43, 364-72.              This contract included



                                              3
Addendum       #1   (“Addendum”),       which     Hopkins   signed,        stating     that

Horizon would select the title and closing agent.

     Two title insurance policies were also needed to complete

the sale.           An owner’s title policy protects the new owner of

record against claims to the title.                   In the Addendum, Horizon

contracted to pay the premium for the owner’s title insurance

policy, regardless of whether the purchaser requested an owner’s

policy.        J.A. at 110, 458.          Hopkins’ mortgage lender required

her to obtain a lender’s title policy and a closing protection

letter to ensure against mishandling of the closing documents.

J.A. at 459.

     At     closing,      Horizon       purchased     the   owner’s        policy      from

Fidelity Title, its chosen issuer.                    The policy was issued by

Jayhawk Title, an authorized title insurance agent for Fidelity.

Jayhawk is wholly owned by Robert L. Luce who, in his capacity

as an attorney, was Horizon’s closing agent.                   J.A. at 459.

        Hopkins also initially selected a law firm, the Player Law

Firm,     to    represent    her    at     the     closing.         The    Player      Firm

performed       a    title   search      on   Hopkins’      behalf        and   issued    a

lender’s commitment.           Hopkins was subsequently informed by the

Luce firm, on behalf of Horizon, that the Addendum required the

title work to be done by Horizon’s chosen agent.                           J.A. at 460.

Significantly,         however,    no    representation       was    made       that   this

undertaking included the issuance of the lender’s title policy.

                                              4
In   the     end,    Hopkins       bought   her   lender’s        title    policy   from

Fidelity and was not represented by counsel at closing.                        J.A. at

460-61.      She now claims that Horizon’s practices surrounding the

sale and closing constituted a violation of her rights under

Section 9 of the RESPA not to be required to choose a particular

title insurer.



                                            II.

       We review a grant of summary judgment de novo, viewing the

facts   in    the    light     most    favorable       to   the   non-moving    party.

Summary judgment is appropriate where there is no genuine issue

of material fact and the moving party is entitled to judgment as

a matter of law.            Meson v. GATX Tech. Servs. Corp., 507 F.3d

803, 806 (4th Cir. 2007).               At the summary judgment stage, once

the moving party has identified the absence of a genuine issue

of   material       fact,    the    non-moving     party     bears    the    burden   of

identifying specific facts that demonstrate the existence of a

genuine issue for trial.                Fed. R. Civ. P. 56(e); Temkin v.

Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991).

       Hopkins claims that the Addendum she signed resulted in

Horizon     indirectly       requiring      her   to   purchase      title   insurance

from    a   particular       title    company     in    violation     of    Section   9.

There are two title policies at issue, the lender’s and the



                                            5
owner’s, and Hopkins argues that Horizon’s practices associated

with each were in violation of Section 9.                   We take them in turn.



                                            A.

       Hopkins first claims that because Horizon chose the issuer

of the owner’s title policy, she was effectively required to

purchase this policy from the title company selected by Horizon.

However, Hopkins concedes that Horizon “paid for the owner’s

policy.”     J.A. at 92, 101.              This admission defeats any claim

that Hopkins was required to purchase this title insurance “from

any    particular     title    company.”          12     U.S.C.    §    2608(a).        Her

argument that “purchase” in the language of Section 9 should be

read to mean “obtain possession” rather than “pay for” contrasts

with the plain meaning of the term and is without merit.                                 The

owner’s policy was in Hopkins’s name and its insurance covers

her    against     claims   to   title      of    the     property      she      now   owns.

However, Horizon, not Hopkins, paid for the policy, and thus

Section 9 of the RESPA does not apply.                      If Hopkins could show

that   she   was    required     to   pay       further    money       to   maintain     the

owner’s insurance, she might arguably be “purchasing” a part of

the policy.        The record is, however, devoid of evidence that

this is the case.

       Hopkins also contends that the costs of the owner’s policy

were   indirectly     passed     on   to    her     in    violation         of   Section   9

                                            6
because she was required to pay closing fees to the closing and

title agent, Luce, who was chosen by Horizon.                       She claims these

fees were in turn used to purchase the owner’s policy.                                This

interpretation      of    the   closing        fee   finds    no    support      in    the

record.        J.A. at 87 (Hopkins testifies that seller paid the

premium for the owner’s policy); J.A. at 129 (denominating the

owner’s policy premium as $270 and recording in line 1108 that

it was paid from seller’s funds at settlement); cf. Supp. J.A.

at 30 (instructing that lines 1108-1110 of the HUD form are

those that deal with title insurance).                   Hopkins’s argument that

Horizon is passing on the cost of the owner’s title insurance in

the pricing of the property, separately from the question of the

closing fee, also cites nothing in the record; and she falls

short of showing that Horizon required her to purchase owner’s

title insurance from a particular title company as a condition

of the sale.



                                               B.

        Hopkins   also    argues    that   Horizon’s         choice    of   the   title

agent    and    owner’s    policy     indirectly        required      her   to    use   a

particular title company for the purchase of the lender’s title

policy.        Hopkins    initially    had      title    work      performed     by    the

Player Law Firm.         Horizon’s lawyer, Luce, refused to accept this

work since under South Carolina state law title work is a legal

                                           7
service, Doe Law Firm v. Richardson, 636 S.E.2d 866, 868 (S.C.

2006), and it is therefore subject to ethical and malpractice

considerations.                 However,     this     refusal     by   Luce    did    not

constitute       rejection       of    any   title     policy      Hopkins    may    have

chosen.     J.A. at 215-16, 224-227.                Once informed that the title

work must be done by Luce, Hopkins chose Luce to be her title

agent     for     the     sale;       he   performed      the    title      search    and

examination.           Luce also issued a lender’s title commitment for

the     benefit      of      Hopkins’s     mortgage    lender.         J.A.    at    459.

However, there is no evidence that Hopkins was required as a

condition of sale to purchase the lender’s policy from Horizon’s

title agent or the company providing the owner’s policy.

      Hopkins claims that she was told by her own agent, whom she

had   hired     as     her    mortgage     broker,    that   she    was   required      to

purchase the lender’s policy from the same issuer as the owner’s

policy.     Whether or not this statement affected the transaction,

the district court correctly concluded that it cannot be imputed

to Horizon.          J.A. at 471.          According to an informal Department

of Housing and Urban Development opinion, a seller may violate

Section 9 by choosing a title attorney or agent if that attorney

or agent requires the buyer to use a particular title insurance

company.        Supp. J.A. at 80; J.A. at 471.                  However, Hopkins has

pointed    to     no    evidence      in   the   record   which     could     support   a



                                             8
finding that in this case the title agent, Luce, constrained

Hopkins’s choice of title insurer.                  See J.A. at 471-72.

     In addition, whatever conditions Hopkins’s lenders may have

imposed    upon    her    selection       of    insurer        cannot    be    imputed       to

Horizon.     As the district court found in a well-reasoned and

thorough opinion, Hopkins chose her own mortgage broker, and any

requirements that her broker imposed are not the responsibility

of or attributable to Horizon.              J.A. at 469, 471.

     Hopkins      asserts        that    the       transaction        was     economically

coercive    because       she    received      a    significant        discount       on    the

lender’s    policy       when    she    purchased         it   from     the    same    title

insurance company that had issued the owner’s policy to Horizon.

J.A. at 470.        The fact that Hopkins paid less for a lender’s

policy    purchased       from    the    company      already       providing       owner’s

insurance    may     be     an    economic         benefit,      but     it    is     not    a

“requirement”      and    thus    does    not      come    within      the    language      of

Section 9.

     Finally,      Hopkins       claims     that      Horizon      was       affirmatively

required to inform her of her right to choose her own title

insurance company.          No notice requirement appears in the RESPA

or in the associated regulations.                   We decline to impose such a

requirement where, as here, the language of the Congressional

enactment is clear on its face.



                                            9
                                        III.

     Hopkins has not met the burden of showing that a genuine

issue of material fact exists in this case.              Accordingly, the

opinion   of   the   district   court    granting   summary   judgment   and

denying the class certification as moot is

                                                                 AFFIRMED.




                                    10